UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7654



KELVIN WATFORD,

                                              Plaintiff - Appellant,

          versus


W.P. ROGERS, Regional Director; D.M. VAUGHN,
Warden; E. WILLIS, Treatment Supervisor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00104-GBL)


Submitted: December 14, 2006              Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Watford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin    Watford   appeals    the   district   court’s      orders

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous and

denying his motion for reconsideration.              We have reviewed the

record and find no reversible error.          Accordingly, we affirm both

orders   for   the   reasons   stated    by   the   district   court.     See

Watford v. Rogers, No. 1:06-cv-00104-GBL (E.D. Va. entered June 30,

2006; entered Sept. 6, 2006).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                  - 2 -